of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil -------------------------- --------------------------------------------------------------- ------------------------------------------ --------------------- ------------------------------------ cc intl b01 genin-114874-09 dear ------------- this letter responds to a series of questions regarding social_security payments and withholding taxes that your office sent to us on date q1 how is the united_states defined for purposes of the irc a1 unless otherwise specified sec_7701 provides the general definition of the united_states for purposes of the irc under this definition the united_states includes only the states and the district of columbia however for the limited purpose of determining the taxes imposed by chapter federal_insurance_contribution_act of the irc sec_3121 defines the term united_states when used in a geographical sense as including the commonwealth of puerto rico the virgin islands guam and american samoa collectively referred to as u s possessions or u s territories it is important to remember that the sec_3121 expansion of this definition to include the u s possessions is confined to chapter taxes and does not apply for purposes of income_tax_withholding on ssa benefits q2 is the northern mariana islands cnmi included in the definition of the united_states for purposes of sec_3121 a2 although congress did not amend the text of sec_3121 of the irc to include the northern mariana islands cnmi in the definition of the united_states sec_601 of the covenant to establish a commonwealth of the northern mariana islands in political union with the united_states of america cnmi covenant provides references in the internal_revenue_code to guam will be deemed also to refer to the northern mariana islands where not otherwise distinctly expressed or manifestly incompatible with the intent thereof or of this covenant see p l u s c genin-114874-09 accordingly for purposes of social_security taxation the united_states includes the cnmi additionally by presidential proclamation on date the provisions in the cnmi covenant that grant u s citizenship to persons domiciled in the cnmi were made effective q3 how does an individual’s status as a bona_fide_resident of a u s possession impact the social_security administration’s process for administering benefits a3 under the irc there are special tax provisions that may apply to an individual who is a bona_fide_resident of a u s possession under sec_937 however these special tax rules do not affect how the social_security administration should withhold on social_security payments made to these individuals the individual’s status as a u s resident or nonresident_alien is used to determine whether the individual is subject_to nra withholding_tax on social_security payments also because u s possessions are not included in the definition of united_states for most purposes of the irc including sec_7701 see sec_301_7701_b_-1 ii time spent in a u s possession does not count as days of physical presence in the united_states for purposes of determining u s residence status under the substantial_presence_test of sec_7701 on the other hand an individual who is a lawful permanent resident ie a green card holder is a u s resident even if the individual resides in a u s possession see publication tax guide for individuals with income from u s possessions for more information about the tax consequences to individuals with income from a u s possession the publication is available online at http www irs gov pub irs-pdf p570 pdf q4 what is the test for determining whether an individual is a bona_fide_resident of a u s possession a4 an individual including a u s citizen qualifies as a bona_fide_resident of a u s possession if all of the following tests are met the individual is present in a u s possession for days during a tax_year has no tax_home outside the u s possession and has no closer connection to the united_states or a foreign_country than to the u s possession in lieu of meeting the first test days an individual may still qualify as a bona_fide_resident if any one of the four alternative tests is met present in the relevant possession for at least days during the three-year period consisting of the taxable_year and the two immediately preceding_taxable_years provided that the individual was also present in the relevant possession for at least days during each taxable_year of the period present in the united_states for no more than days during the taxable_year genin-114874-09 during the taxable_year had earned_income as defined in sec_1_911-3 in the united_states if any not exceeding in the aggregate the amount specified in sec_861 dollar_figure and was present for more days in the relevant possession than in the united_states or no significant connection to the united_states during the taxable_year see sec_1_937-1 publication includes detailed information on how to determine whether an individual is a bona_fide_resident of a u s possession of course as mentioned in a3 the determination of whether an individual is a bona_fide_resident of a u s possession does not affect how the social_security administration should withhold income_tax on social_security payments q5 how do you determine where a retired person has a tax_home for purposes of the irc a5 as described in a3 a8 and a10 the special tax rules for bona_fide residents of a u s possession do not affect how the social_security administration withholds on social_security payments made to these individuals therefore the determination of whether a an individual living in a u s possession has a tax_home outside that u s possession- for purposes of the bona_fide residence test described in a4-is irrelevant for withholding_tax purposes in general for purposes of income_tax_withholding on ssa benefits the relevant inquiry is whether the individual is subject_to_withholding as a nonresident_alien the definition of nonresident_alien under sec_7701 excludes u s citizens and u s residents an alien non-u s citizen individual is a u s resident only if that individual i is lawfully admitted for permanent residence to the united_states at any time during the calendar_year ie meets the green_card_test ii meets the substantial_presence_test of sec_7701 or iii makes a first-year election under sec_7701 see sec_7701 an individual’s tax_home is relevant only for purposes of determining whether an individual who already meets the substantial_presence_test ie is a u s resident can claim to be treated as a nonresident under the closer_connection_exception of sec_7701 among the requirements that must be satisfied to claim the closer_connection_exception is that the individual must maintain a tax_home in a foreign_country during the tax_year treas reg b -2 c provides that the term tax_home for purposes of sec_7701 has the same meaning as it has for purposes of sec_162 relating to deduction of travel_expenses while away from home although the meaning of the term tax_home in the context of sec_162 is inextricably bound up with the idea of the taxpayer's employment or engaging in a trade_or_business or engaging in an activity for which deductions are allowed the regulations under sec_7701 recognize that many individuals may not have a tax_home in the sec_162 sense because they are retired unemployed or independently wealthy treas reg b -2 c provides that if the individual is not engaged in carrying on any trade_or_business within the meaning of sec_162 then the individual’s tax_home is the individual’s regular place of abode in a real and substantial sense the concept of abode has been described by the tax_court as follows genin-114874-09 abode has been variously defined as one's home habitation residence domicile or place of dwelling black's law dictionary 5th ed while an exact definition of abode depends upon the context in which the word is used it clearly does not mean one's principal_place_of_business thus abode has a domestic rather than vocational meaning and stands in contrast to tax_home as defined for purposes of sec_162 bujol v comr t c memo aff'd without written opinion 842_f2d_328 5th cir the location of a taxpayer’s abode often will depend on where he or she maintains his or her economic family and personal ties if the facts reveal the retired person has a regular place of living abode in a real and substantial sense the retired person will be considered to have a tax_home for purposes of sec_7701 q6 for tax_treaty purposes can a resident of a tax_treaty country reside in the united_states for three months or longer and still qualify as a resident of that tax_treaty country a6 yes under some u s income_tax treaties an individual who becomes a u s resident under domestic law may still be eligible for treaty benefits these exceptions apply primarily to individuals claiming benefits under the teachers researchers students and trainees provisions in addition tax_treaties include a so-called tie breaker provision normally located in the residence article that provides a set of rules to determine of which treaty country an individual will be considered a resident for treaty purposes depending upon the facts and circumstances an individual who is a resident_of_the_united_states and of a treaty partner jurisdiction may be able to apply the tie- breaker rules in favor of residence in the tax_treaty country individuals should consult the text of the specific treaty to determine whether the tie-breaker provision may be applicable the text of most u s income_tax treaties in force may be found on the irs website at http www irs treas gov businesses international article id html individuals may also find it helpful to review irs publication u s tax_treaties or publication u s tax guide for aliens both available on the irs website at http www irs gov app picklist list publicationsnoticespdf html for additional information about tax_treaty benefits see also the answer to q12 below note u s income_tax treaties do not include the u s territories within the meaning of the united_states for treaty purposes q7 what type of immigration document would be considered for a person who is claiming substantial presence in the united_states a7 uscis form i-94 arrival-departure record would be an example this document lists the person’s arrival and departure dates from the united_states genin-114874-09 q8 does sec_937 residence and source_rules involving possessions apply to social_security beneficiaries who live in a u s possession a8 yes the rules of sec_937 can apply to any individual for purposes of certain possession residence and source determinations but an individual’s status as a bona_fide_resident of a u s possession under sec_937 does not affect how the social_security administration should withhold the gross-basis income_tax on social_security payments under sec_1441 the withholding rules look to the general rules of sec_7701 for classification of an individual as a u s resident or a nonresident_alien payments of u s source income to nonresident_aliens are generally subject_to_withholding social_security_benefits as defined in sec_86 are u s source income under sec_861 moreover under sec_937 u s source income cannot be possession source income so any special filing or other rules that potentially could apply to possession source income will not apply to social_security_benefits q9 how are individuals born in american samoa guam the northern mariana islands puerto rico and the u s virgin islands treated for purposes of the nonresident_alien withholding_tax under chapter_3 of the irc a9 individuals born in american samoa guam the cnmi puerto rico and the u s virgin islands are generally considered u s citizens or u s nationals in some cases according to the immigration and nationality act for federal_income_tax purposes social_security payments made to a u s citizen are subject_to tax under sec_86 pursuant to the net-basis tax imposed by sec_1 therefore social_security payments made to u s citizens are not subject_to the gross-basis withholding_tax imposed under sec_871 on nonresident_alien individuals or to the withholding mechanism prescribed under sec_1441 for collecting such tax_liabilities the social_security administration may want to inform u s citizens or u s residents for example lawful permanent residents with a mailing address in a u s possession to provide a form_w-9 to confirm their status as a u_s_person to avoid application of the nonresident withholding rules to their social_security payments if tax has been withheld in error a u s citizen may request a refund of the over-withheld amount as a withholding_agent the social_security administration should have information about the u s or foreign status of their payees or social_security beneficiaries in its account records note the withholding rules applicable to u s citizens are also applicable to u s residents for example lawful permanent residents q10 how is a nonresident_alien_individual not a u s citizen or resident who is a bona_fide_resident of american samoa guam the northern mariana islands or puerto rico treated for purposes of the nonresident_alien withholding_tax under chapter_3 of the irc genin-114874-09 a10 although the substantive u s federal_income_tax liability of nonresident_alien individuals who are bona_fide residents of american samoa puerto rico guam cnmi or the u s virgin islands may differ depending upon the specific possession involved see generally sec_876 the withholding_tax consequences are the same for all nonresident_alien individuals who are bona_fide residents of a u s possession for purposes of sec_1441 nonresident_alien individuals including those who are bona_fide residents of a u s possession are subject_to gross-basis withholding of on u s source fixed determinable annual or period income fdap in accordance with sec_871 and sec_1441 sec_30 withholding on of the social_security_benefits paid to the nonresident_alien_individual should be collected by ssa if an amount has been over-withheld because an individual’s substantive tax_liability is affected by a special tax provision applicable to bona_fide residents of a u s possession such individual may request a refund of the over-withheld amount q11 how does the visa waiver program affect exempt individuals described in sec_7701 for purposes of the substantial_presence_test a11 it has no effect the visa waiver program permits citizens of certain foreign countries to travel to the united_states for stays of days or less for tourism or business purposes without obtaining a visa individuals who are physically present in the united_states for tourism b-2 or business purposes b-1 are not among the exempt_individual categories described in sec_7701 each day such an individual is physically present in the united_states would count as a day of physical presence for purposes of the substantial_presence_test see the note in a13 below q12 sec_7701 defines certain categories of exempt individuals where days of physical presence in the united_states do not count for purposes of the substantial_presence_test are there any other examples of when a person can be living in the united_states and not be a u s citizen or resident_alien and subject_to nonresident_alien withholding_tax a12 yes under sec_301_7701_b_-7 an individual who is a resident_of_the_united_states and of a treaty partner jurisdiction ie a dual_resident_taxpayer and who applies the treaty’s tie-breaker rules in favor of residence in the other country will be treated as a nonresident of the united_states solely for purposes of computing his or her u s income_tax_liability the individual must file irs form_8833 treaty-based return position disclosure under sec_6114 or sec_7701 see also the answer to q6 above q13 what are the visa codes for the exempt_individual categories described in sec_7701 a13 the general visa types issued to each category of exempt_individual under sec_7701 are as follows a foreign-government related individual temporarily present in the united_states genin-114874-09 o by reason of a visa that represents full-time diplomatic or consular status- a-1 a-2 g-1 g-2 or g-3 visas depending on the person’s job position o as a full-time_employee of an international organization- g-4 visas o as immediate_family member traveling with a foreign-government related individual- same underlying visa class as the primary person eg a family_member of a g-1 employee receives a g-1 visa a teacher_or_trainee limited status--generally can’t exclude days of physical presence if exempt as a teacher trainee or student for any part of two of six preceding calendar years - j-1 or q-1 visas immediate_family members receive j-2 and q-2 visas respectively a student limited status--can’t exclude days of physical presence if exempt as a teacher trainee or student for any part of more than five calendar years without irs approval - f-1 f-3 m-1 m-3 j-1 or q-1 visas immediate_family members receive f-2 m-2 j-2 and q-2 visas respectively a professional athlete temporarily in the u s to compete in a charitable event- b-1 business visitor visas note although certain categories of exempt individuals described in sec_7701 contain references to specific visa types the determination of whether a particular individual qualifies as an exempt_individual is not necessarily governed by the type of visa he or she holds but rather by whether the individual falls within one of the enumerated exempt_individual categories set forth in sec_7701 for example the professional athlete exempt_individual category of sec_7701 contains a reference to b class visas although it is true that professional athletes traveling to the united_states for the purpose of competing in charitable sports events do enter the united_states under b-1 business visitor visas not all persons entering the united_states under b-1 visas are considered exempt individuals under sec_7701 b- class visas are issued to individuals traveling to the united_states for a variety of purposes including consulting with business associates attending a scientific genin-114874-09 educational professional or business convention settling an estate or negotiating a contract see http travel state gov pdf businessvisa pdf each day one of these other b-1 visa holders is physically present in the united_states would count as a day of physical presence for purposes of the substantial_presence_test q14 are the irs form sec_1001 and obsolete if so what has replaced them a14 form_1001 ownership_exemption_or_reduced_rate_certificate became obsolete in date it has been replaced by form_w-8ben which is provided by beneficial owners of certain income subject_to_withholding under sec_1441 to a withholding_agent to claim a reduced withholding rate or exemption from withholding under an income_tax treaty form_w-8ben and its accompanying instructions may be found on the irs gov website form_5335 income subject_to_withholding under chapter_3 internal_revenue_code as reported on form_1042s was obsolete in currently form_1042 annual withholding_tax return for u s source income of foreign persons is filed by a withholding_agent to report tax withheld on certain income of foreign persons including nonresident_alien individuals form 1042-s foreign person’s u s source income subject_to_withholding is used to report amounts withheld under chapter_3 of the irc which includes nonresident_alien withholding under sec_1441 if you have any additional questions please contact -------------------------at ------------------- ------- sincerely ______________________________ m grace fleeman senior technical reviewer branch office_of_chief_counsel international
